                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


DWIGHT L. MASON                                                                            PLAINTIFF

v.                                                       CIVIL ACTION NO. 3:19-CV-P253-GNS

MEDICAL CHRISTY LPN                                                                     DEFENDANT


                                   MEMORANDUM OPINION

        Plaintiff Dwight L. Mason filed a pro se complaint pursuant to 42 U.S.C. § 1983 while a

convicted prisoner incarcerated at the Hardin County Detention Center (HCDC). Upon filing the

instant action, Plaintiff assumed the responsibility of keeping this Court advised of his current

address and of actively litigating his claims. See LR 5.2(e) (“All pro se litigants must provide

written notice of a change of residential address . . . to the Clerk and to the opposing party or the

opposing party’s counsel. Failure to notify the Clerk of an address change may result in the

dismissal of the litigant’s case or other appropriate sanctions.”).

        On May 1, 2019, an Order for Payment of Inmate Filing Fee was entered (DN 5),

wherein the Court granted Plaintiff’s application to proceed without prepayment of fees. On

May 8, 2019, the Court received a letter from HCDC Sergeant Major of Operations advising that

the jail “is in receipt of an Order for Payment of Inmate Filing Fee in reference to [Plaintiff

Mason’s case]. This letter is to notify the court that Inmate Mason was released to the street on

parole from the [HCDC] on April 1, 2019” (DN 6).1 Plaintiff apparently no longer is housed at




1
 Review of the Kentucky Department of Corrections Kentucky Online Offender Lookup website
confirms that Plaintiff is no longer incarcerated in HCDC and that supervision began on April 2, 2019.
See http://kool.corrections.ky.gov/KOOL.
his address of record, and he has not advised the Court of a change of address. Therefore,

neither orders from this Court nor filings by Defendant can be served on Plaintiff.

         Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal

of an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan

v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the

district court to enter a sua sponte order of dismissal.”). Although federal courts afford pro se

litigants some leniency on matters that require legal sophistication, such as formal pleading rules,

the same policy does not support leniency from court deadlines and other procedures readily

understood by laypersons, particularly where there is a pattern of delay or failure to pursue a

case. Id. at 110. “Further, the United States Supreme Court has recognized that courts have an

inherent power to manage their own affairs and may dismiss a case sua sponte for lack of

prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

         Because Plaintiff has failed to comply with this Court’s Local Rules by failing to provide

written notice of a change of address, the Court concludes that this case must be dismissed for

lack of prosecution. See, e.g., White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir.

2002) (“[Plaintiff’s] complaint was subject to dismissal for want of prosecution because he failed

to keep the district court apprised of his current address.”).

         The Court will enter a separate Order of dismissal.

Date:   June 18, 2019




cc:     Plaintiff, pro se
        Defendant
4416.005
                                                   2
